Exhibit 10.16

 

CIMAREX ENERGY CO.

 

DEFERRED COMPENSATION PLAN

 

FOR NONEMPLOYEE DIRECTORS

 

 

Effective as of May 19, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

 

1.1

“ACCOUNT”

1

1.2

“ADMINISTRATOR”

1

1.3

“BENEFICIARY”

1

1.4

“BOARD”

1

1.5

“CODE”

1

1.6

“COMPANY”

1

1.7

“COMMITTEE”

1

1.8

“COMMON STOCK”

1

1.9

“DEFERRED COMPENSATION UNITS”

1

1.10

“DIRECTOR”

1

1.11

“DIRECTOR’S FEES”

1

1.12

“ELIGIBLE DIRECTOR”

2

1.13

“PARTICIPANT”

2

1.14

“PLAN”

2

1.15

“RESTRICTED STOCK”

2

1.16

“UNFORESEEABLE EMERGENCY”

2

 

 

 

ARTICLE II DEFERRALS

2

 

 

 

2.1

DEFERRAL ELECTIONS

2

2.2

ALLOCATION OF DEFERRALS

2

2.3

CHANGES IN DEFERRAL ELECTIONS

2

2.4

ACCOUNTING

2

 

 

 

ARTICLE III ACCOUNTS

3

 

 

 

3.1

ESTABLISHMENT AND NATURE OF PARTICIPANT ACCOUNTS

3

3.2

ACCOUNT EARNINGS

3

3.3

CHANGE IN OUTSTANDING SHARES

3

3.4

ACCOUNT STATEMENTS

3

 

 

 

ARTICLE IV VESTING

3

 

 

 

ARTICLE V DISTRIBUTIONS

4

 

 

 

5.1

TIMING AND FORM OF DISTRIBUTION

4

5.2

CHANGE OF CONTROL

4

5.3

UNFORESEEABLE EMERGENCY

7

5.4

PAYMENT OF BENEFITS FOLLOWING DEATH

7

5.5

DISTRIBUTION IN EVENT OF TAXATION

8

 

 

 

ARTICLE VI ADMINISTRATION

8

 

 

 

6.1

PLAN ADMINISTRATION

8

6.2

CLAIMS PROCEDURE

8

6.3

EXPENSES

8

 

 

 

ARTICLE VII AMENDMENT, MODIFICATION AND TERMINATION

9

 

 

 

ARTICLE VIII MISCELLANEOUS

9

 

 

 

8.1

UNFUNDED PLAN

9

8.2

WITHHOLDING FOR TAXES AND OTHER DEDUCTIONS

9

8.3

NO RIGHT TO DIRECTORSHIP

9

8.4

NO RIGHTS AS A STOCKHOLDER.

9

8.5

ALIENATION PROHIBITED

9

8.6

GENERAL LIMITATION OF LIABILITY

9

 

i

--------------------------------------------------------------------------------


 

8.7

APPLICABLE LAW

10

8.8

SUCCESSORS AND ASSIGNS

10

 

ii

--------------------------------------------------------------------------------


 

DEFERRED COMPENSATION PLAN

 

FOR NONEMPLOYEE DIRECTORS

 

PREAMBLE

 

CIMAREX ENERGY CO., a Delaware corporation, hereby adopts the Cimarex Energy Co.
Deferred Compensation Plan for Nonemployee Directors (the “Plan”), effective as
of May 19, 2004 (the “Effective Date”), to permit nonemployee directors of its
Board of Directors to defer receipt a portion of their anticipated Director’s
Fees.

 


ARTICLE I


 


DEFINITIONS


 

Whenever used herein, the following terms shall have the respective meanings set
forth below, unless the context clearly indicates otherwise. In addition, unless
some other meaning or intent is apparent from the context, the plural shall
include the singular and vice versa; and masculine, feminine and neuter words
shall be used interchangeably.

 

1.1                                 “Account” means, with respect to each
Participant, the Cash Account and the Deferred Compensation Unit Account
established pursuant to ARTICLE III below.

 

1.2                                 “Administrator” means the Company’s Human
Resource Officer.

 

1.3                                 “Beneficiary” means the person, trust or
other entity designated by the Participant in accordance with Section 5.4 below
to receive payment under the Plan in the event of the Participant’s death. If
the Participant fails to designate a Beneficiary, or if all of the Participant’s
designated Beneficiaries predecease the Participant, then the Participant’s
Beneficiary shall be his or her estate.

 

1.4                                 “Board” means the Board of Directors of the
Company.

 

1.5                                 “Code” means the Internal Revenue Code of
1986, as now or hereafter amended and in effect.

 

1.6                                 “Company” means Cimarex Energy Co., a
Delaware corporation.

 

1.7                                 “Committee” means the Governance Committee
of the Board or such other committee, officer or person as the Board
may designate from time to time.

 

1.8                                 “Common Stock” means the Company’s common
stock, $0.01 par value, and, after substitution, such other stock as may be
substituted therefor pursuant to Section 3.3.

 

1.9                                 “Deferred Compensation Units” shall mean
units held in a notional account in which each unit represents a value
equivalent to one share of common stock of the Company.

 

1.10                           “Director” means a member of the Board.

 

1.11                           “Director’s Fees” means the annual retainer,
attendance fees, committee membership fees, or other compensation, paid in cash
or Restricted Stock by the Company to a Director for services as a Director.
Director’s Fees shall not include expense reimbursements.

 

1

--------------------------------------------------------------------------------


 

1.12                           “Eligible Director” means a Director who is not a
common-law employee of the Company or any subsidiary of the Company.

 

1.13                           “Participant” means an Eligible Director who has
elected to defer payment of all or a portion of his or her Director’s Fees under
the Plan. A person remains a Participant so long as he or she has an Account
balance under the Plan, whether or not such person remains an Eligible Director.

 

1.14                           “Plan” means the Cimarex Energy Co. Deferred
Compensation Plan for Nonemployee Directors, as set forth herein, together with
all amendments hereto.

 

1.15                           “Restricted Stock” shall have the meaning
ascribed to such term by the Cimarex Energy Co. 2002 Stock Incentive Plan.

 

1.16                           “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from a sudden and unexpected
illness or accident of the Participant, of the Participant’s spouse or of a
dependent (as defined in Code section 152(a)) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The need to pay college tuition and the desire to purchase a
home will not be considered to constitute Unforeseeable Emergencies.

 


ARTICLE II


 


DEFERRALS


 

2.1                                 Deferral Elections. An Eligible Director
may elect to defer all or any portion of the Director’s Fees that he or she
anticipates earning. The election shall be made and filed with the Company no
later than the last day of the calendar year prior to the calendar year in which
Director’s Fees that are payable in cash would otherwise be payable. In the case
of Director’s Fees payable in Restricted Stock, the election shall be made no
later than twelve months prior to the date on which the restrictions lapse. Such
elections shall be made by filing a written notice with the Company in such
form, in such manner and by such time as the Administrator shall specify.
Notwithstanding the foregoing, the initial elections under this Plan shall be
made not later than thirty days after the Effective Date. Notwithstanding the
foregoing, a Director who first becomes an Eligible Director during a calendar
year may, within thirty days following the date on which he or she becomes an
Eligible Director, elect to defer Director’s Fees that he or she has not yet
earned (as of the date such Director files a deferral election with the
Company). Once made, an election to defer shall be irrevocable.

 

2.2                                 Allocation of Deferrals. Deferrals of cash
compensation shall be allocated to the Cash account. Deferrals of Restricted
Stock shall be allocated to the Deferred Compensation Unit account.

 

2.3                                 Changes in Deferral Elections. A
Participant’s deferral election shall remain in effect until terminated or
modified by the Participant pursuant to this Section 2.3. A Participant
may terminate or modify his or her deferral election by filing a new deferral
election with the Company in accordance with the provisions of Section 2.1
above. New deferral elections shall become effective on the later of (i) the
date specified in the election, or (ii) twelve months after the date the new
election is signed.

 

2.4                                 Accounting. The Company shall credit a
Participant’s deferrals during a calendar year to the Account established for
such Participant for such year, pursuant to ARTICLE III below, as of the date on
which the amount deferred would otherwise have been paid or made available to
the Participant.

 

2

--------------------------------------------------------------------------------


 


ARTICLE III


 


ACCOUNTS


 

3.1                                 Establishment and Nature of Participant
Accounts. The Company shall establish and maintain, in the name of each
Participant, Accounts to reflect the Participant’s interest under the Plan. A
separate Account shall be established and maintained for each Participant for
each year in which such Participant makes deferrals under the Plan. Each such
Account may, depending on the Eligible Director’s election, include the
following subaccounts:  Cash Account and a Deferred Compensation Unit Account.
The maintenance of such Accounts is for recordkeeping purposes only. No funds or
other assets of the Company shall be segregated or attributable to the amounts
that may be credited to a Participant’s Accounts from time to time, but rather
benefit payments under the Plan shall be made solely from the general assets of
the Company at the time any such payments become due and payable.

 

3.2                                 Account Earnings.

 


(A)                                  CASH ACCOUNT. ALL AMOUNTS CREDITED TO A
PARTICIPANT’S CASH ACCOUNT SHALL BEAR INTEREST FROM THE DATE AS OF WHICH SUCH
AMOUNTS ARE CREDITED TO THE CASH ACCOUNT THROUGH THE DATE ON WHICH THEY ARE
ACTUALLY PAID TO THE PARTICIPANT. THE COMPANY SHALL CREDIT SUCH INTEREST TO EACH
OF A PARTICIPANT’S CASH ACCOUNTS AS OF THE LAST DAY OF EACH CALENDAR QUARTER;
PROVIDED, HOWEVER, THAT INTEREST FOR THE QUARTER IN WHICH AN ACCOUNT IS
DISTRIBUTED SHALL BE CREDITED TO THAT ACCOUNT NO LATER THAN THE DATE OF
DISTRIBUTION. THE RATE OF INTEREST EARNED BY EACH ACCOUNT FOR A CALENDAR QUARTER
SHALL BE BASED ON [THE AVERAGE 10-YEAR U.S. TREASURY NOTE RATE FOR THE
IMMEDIATELY PRECEDING CALENDAR QUARTER, PLUS ONE PERCENT].


 


(B)                                 DEFERRED COMPENSATION UNIT ACCOUNT.
DEFERRALS CREDITED TO A PARTICIPANT’S DEFERRED COMPENSATION UNIT ACCOUNT WILL BE
CREDITED IN UNITS, EACH OF WHICH IS EQUAL IN VALUE TO ONE SHARE OF COMMON STOCK,
IN ACCORDANCE WITH STANDARD RECORDKEEPING PROCEDURES. IF THE COMPANY PAYS A
DIVIDEND ON ITS COMMON STOCK, THE COMPANY SHALL PAY TO A PARTICIPANT WHO HAS A
DEFERRED COMPENSATION UNIT ACCOUNT A CASH PAYMENT THAT IS EQUAL TO THE PRODUCT
OF THE DIVIDEND PER SHARE TIMES THE NUMBER OF DEFERRED COMPENSATION UNITS
CREDITED TO THE PARTICIPANT’S DEFERRED COMPENSATION UNIT ACCOUNT ON THE RECORD
DATE FOR THE DIVIDEND. THE CASH PAYMENT SHALL BE TREATED AS ADDITIONAL
COMPENSATION SUBJECT TO ALL REQUIRED TAX PAYMENTS.


 

3.3                                 Change in Outstanding Shares. In the event
of any change in outstanding Common Stock by reason of any stock dividend or
split, recapitalization, merger, consolidation or exchange of shares or other
similar corporate change, the Board shall make such adjustments, if any, that it
deems appropriate in the number of Deferred Compensation Units then credited to
the Participants’ Accounts. Any and all such adjustments shall be conclusive and
binding upon all parties concerned.

 

3.4                                 Account Statements. After the close of each
calendar year, or more frequently as the Administrator, in its sole discretion,
determines, the Company shall furnish each Participant with a statement of the
value of his or her Accounts.

 


ARTICLE IV


 


VESTING


 

A Participant shall be fully vested in his or her Accounts at all times, subject
only to his or her status as a general unsecured creditor of the Company in the
event of the Company’s insolvency or

 

3

--------------------------------------------------------------------------------


 

bankruptcy and provided that Deferred Compensation Units shall become vested at
the same time that the restirictions on the Restricted Stock for which they were
exchanged would have lapsed.

 


ARTICLE V


 


DISTRIBUTIONS


 

5.1                                 Timing and Form of Distribution.

 


(A)                                  EXCEPT AS PROVIDED OTHERWISE IN THIS
ARTICLE V, EACH OF THE PARTICIPANT’S ACCOUNTS SHALL BE DISTRIBUTED OR COMMENCE
TO BE DISTRIBUTED TO THE PARTICIPANT ON, OR AS SOON AS ADMINISTRATIVELY
PRACTICABLE AFTER, THE EARLIER OF THE DISTRIBUTION DATE SPECIFIED FOR SUCH
ACCOUNT BY THE PARTICIPANT, THE TERMINATION OF THE PARTICIPANT’S SERVICE AS A
DIRECTOR, OR THE TERMINATION OF THE PLAN; PROVIDED, HOWEVER, THAT IF THE
PARTICIPANT ELECTS A DISTRIBUTION DATE THAT IS PRIOR TO THE DATE ON WHICH HE OR
SHE CEASES TO BE A DIRECTOR, SUCH DATE MAY NOT BE EARLIER THAN THE FIRST DAY OF
THE FOURTH CALENDAR YEAR COMMENCING AFTER THE DATE OF DEFERRAL. SUBJECT TO
SUBSECTION 5.1(C) BELOW, THE PARTICIPANT SHALL SPECIFY THE DATE ON WHICH EACH OF
HIS OR HER ACCOUNTS SHALL BE DISTRIBUTED OR SHALL COMMENCE TO BE DISTRIBUTED AT
THE TIME HE OR SHE MAKES, AND AS A PART OF, AN ELECTION TO DEFER THE DIRECTOR’S
FEES CREDITED TO THAT ACCOUNT. THE PARTICIPANT MAY MAKE A SEPARATE ELECTION WITH
RESPECT TO EACH OF HIS OR HER ACCOUNTS.


 


(B)                                 EXCEPT AS PROVIDED OTHERWISE IN THIS
ARTICLE V, EACH OF THE PARTICIPANT’S ACCOUNTS SHALL BE DISTRIBUTED TO THE
PARTICIPANT IN THE FORM ELECTED FOR SUCH ACCOUNT BY THE PARTICIPANT. THE
PARTICIPANT MAY ELECT TO HAVE AN ACCOUNT DISTRIBUTED IN EITHER A LUMP SUM OR IN
ANNUAL INSTALLMENTS OVER A PERIOD NOT TO EXCEED FIVE (5) YEARS. SUBJECT TO
SUBSECTION 5.1(C) BELOW, THE PARTICIPANT SHALL SPECIFY THE FORM IN WHICH EACH OF
HIS OR HER ACCOUNTS IS TO BE DISTRIBUTED AT THE TIME SUCH PARTICIPANT MAKES, AND
AS A PART OF, AN ELECTION TO DEFER THE DIRECTOR’S FEES CREDITED TO THAT ACCOUNT.
THE PARTICIPANT MAY MAKE A SEPARATE ELECTION WITH RESPECT TO EACH OF HIS OR HER
ACCOUNTS.


 


(C)                                  A PARTICIPANT MAY CHANGE THE TIMING AND/OR
FORM OF DISTRIBUTION FOR ONE OR MORE OF HIS OR HER ACCOUNTS AT ANY TIME, SO LONG
AS SUCH CHANGE IS REQUESTED IN WRITING (AND SUCH REQUEST IS FILED WITH THE
COMPANY) AT LEAST TWELVE (12) MONTHS PRIOR TO THE DATE ON WHICH ANY OF THE
ACCOUNTS TO WHICH IT RELATES IS SCHEDULED TO BE DISTRIBUTED OR TO COMMENCE TO BE
DISTRIBUTED AND THE NEW PAYMENT DATE IS AT LEAST SIXTY (60) MONTHS AFTER THE
ORIGINAL PAYMENT DATE; PROVIDED, HOWEVER, THAT THE PARTICIPANT MAY NOT MAKE MORE
THAN ONE SUCH CHANGE. ANY CHANGE THAT IS REQUESTED BY A PARTICIPANT WITHIN
TWELVE (12) MONTHS OF THE DATE ON WHICH ANY OF THE ACCOUNTS TO WHICH IT RELATES
IS SCHEDULED TO BE DISTRIBUTED OR TO COMMENCE TO BE DISTRIBUTED, OR A SECOND
CHANGE TO THE TIMING AND/OR FORM OF DISTRIBUTION FOR ANY OF THE PARTICIPANT’S
ACCOUNTS, SHALL BE NULL AND VOID.


 

5.2                                 Change of Control.

 


(A)                                  NOTWITHSTANDING SECTION 5.1 ABOVE, IF THE
COMPANY AMENDS THE PLAN, FOLLOWING A “CHANGE OF CONTROL,” AS DEFINED IN
SUBSECTION 5.2(B) BELOW, ALL ACCOUNT BALANCES SHALL BE FULLY VESTED AND SHALL BE
PAID IN A SINGLE LUMP SUM WITHIN 30 DAYS.


 


(B)                                 FOR PURPOSES OF THIS SECTION 5.2, “CHANGE OF
CONTROL” MEANS ANY ONE OF THE FOLLOWING:


 

(I)                                     THE ACQUISITION AFTER THE EFFECTIVE DATE
OF THIS PLAN BY ANY INDIVIDUAL, ENTITY OR GROUP (WITHIN THE MEANING OF
SECTION 13(D) (3) OR 14(D) (2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “EXCHANGE ACT”)) (A “PERSON”) OF BENEFICIAL OWNERSHIP (WITHIN THE
MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT) OF 15% OR MORE OF
EITHER (1) THE

 

4

--------------------------------------------------------------------------------


 

THEN OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY (THE “OUTSTANDING COMPANY
COMMON STOCK”) OR (2) THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF THE COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS (THE “OUTSTANDING COMPANY VOTING SECURITIES”) PROVIDED, HOWEVER, THAT
THE FOLLOWING ACQUISITIONS SHALL NOT CONSTITUTE A CHANGE OF CONTROL:

 

(A)                              ANY ACQUISITION DIRECTLY FROM THE COMPANY,

 

(B)                                ANY ACQUISITION BY THE COMPANY,

 

(C)                                ANY ACQUISITION BY ANY EMPLOYEE BENEFIT PLAN
(OR RELATED TRUST) SPONSORED OR MAINTAINED BY THE COMPANY OR ANY CORPORATION
CONTROLLED BY THE COMPANY,

 

(D)                               ANY ACQUISITION PREVIOUSLY APPROVED BY AT
LEAST A MAJORITY OF THE MEMBERS OF THE INCUMBENT BOARD (AS SUCH TERM IS
HEREINAFTER DEFINED),

 

(E)                                 ANY ACQUISITION APPROVED BY AT LEAST A
MAJORITY OF THE MEMBERS OF THE INCUMBENT BOARD WITHIN FIVE BUSINESS DAYS AFTER
THE COMPANY HAS NOTICE OF SUCH ACQUISITION,

 

(F)                                 ANY ACQUISITION BY ANY CORPORATION PURSUANT
TO A TRANSACTION THAT COMPLIES WITH CLAUSES (1) (2), AND (3) OF
SUBSECTION (III) OF THIS SECTION 5.2,

 

(G)                                ANY PERSON BECOMES THE BENEFICIAL OWNER
(WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT)
(“BENEFICIAL OWNER”) OF 15% OR MORE OF THE SHARES OF COMMON STOCK THEN
OUTSTANDING AS A RESULT OF A REDUCTION IN THE NUMBER OF SHARES OF COMMON STOCK
OUTSTANDING DUE TO THE REPURCHASE OF SHARES OF COMMON STOCK BY THE COMPANY
UNLESS AND UNTIL SUCH PERSON, AFTER BECOMING AWARE THAT SUCH PERSON HAS BECOME
THE BENEFICIAL OWNER OF 15% OR MORE OF THE THEN OUTSTANDING SHARES OF COMMON
STOCK, ACQUIRES BENEFICIAL OWNERSHIP OF ADDITIONAL SHARES OF COMMON STOCK
REPRESENTING 1% OR MORE OF THE SHARES OF COMMON STOCK THEN OUTSTANDING, OR

 

(H)                               ANY PERSON WHO HAS REPORTED OR IS REQUIRED TO
REPORT SUCH OWNERSHIP (BUT LESS THAN 20%) ON SCHEDULE 13G UNDER THE EXCHANGE ACT
(OR ANY COMPARABLE OR SUCCESSOR REPORT) WHICH SCHEDULE 13G DOES NOT STATE ANY
INTENTION TO OR RESERVE THE RIGHT TO CONTROL OR INFLUENCE THE MANAGEMENT OR
POLICIES OF THE COMPANY OR ENGAGE IN ANY OF THE ACTIONS SPECIFIED IN ITEM 4 OF
SUCH SCHEDULE (OTHER THAN THE DISPOSITION OF THE COMMON STOCK) AND, WITHIN 10
BUSINESS DAYS OF BEING REQUESTED BY THE COMPANY TO ADVISE IT REGARDING THE SAME,
CERTIFIES TO THE COMPANY THAT SUCH PERSON ACQUIRED SHARES OF COMMON STOCK IN
EXCESS OF 14.9% INADVERTENTLY OR WITHOUT KNOWLEDGE OF THE TERMS OF THE COMPANY’S
RIGHTS AGREEMENT AND WHO OR WHICH, TOGETHER WITH ALL AFFILIATES AND ASSOCIATES
(EACH AS DEFINED IN RULE 12B-2 OF THE GENERAL RULES AND REGULATIONS UNDER THE
EXCHANGE ACT AS OF THE DATE OF THE COMPANY’S RIGHTS AGREEMENT), THEREAFTER DOES
NOT ACQUIRE ADDITIONAL SHARES OF COMMON STOCK WHILE THE BENEFICIAL OWNER OF 15%
OR MORE OF THE SHARES OF COMMON STOCK THEN OUTSTANDING; PROVIDED HOWEVER, THAT
IF THE PERSON REQUESTED TO SO CERTIFY FAILS TO DO SO WITHIN 10 BUSINESS DAYS,
THEN SUCH ACQUISITION SHALL CONSTITUTE A “CHANGE IN CONTROL”.

 

5

--------------------------------------------------------------------------------


 

(II)                                  INDIVIDUALS WHO, AS OF THE DATE HEREOF,
CONSTITUTE THE BOARD (THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE
AT LEAST A MAJORITY OF THE BOARD; PROVIDED, HOWEVER, THAT ANY INDIVIDUAL
BECOMING A DIRECTOR SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, APPOINTMENT OR
NOMINATION FOR ELECTION BY THE COMPANY’S SHAREHOLDERS, WAS APPROVED BY A VOTE OF
AT LEAST A MAJORITY OF THE DIRECTORS THEN COMPRISING THE INCUMBENT BOARD SHALL
BE CONSIDERED AS THOUGH SUCH INDIVIDUAL WERE A MEMBER OF THE INCUMBENT BOARD,
BUT EXCLUDING, FOR PURPOSES OF THIS DEFINITION, ANY SUCH INDIVIDUAL WHOSE
INITIAL ASSUMPTION OF OFFICE OCCURS AS A RESULT OF AN ACTUAL OR THREATENED
ELECTION CONTEST WITH RESPECT TO THE ELECTION OR REMOVAL OF DIRECTORS OR OTHER
ACTUAL OR THREATENED SOLICITATION OF PROXIES OR CONSENTS BY OR ON BEHALF OF A
PERSON OTHER THAN THE BOARD; OR

 

(III)                               THE CLOSING OF A REORGANIZATION, SHARE
EXCHANGE, OR MERGER (A “BUSINESS COMBINATION”), IN EACH CASE, UNLESS, FOLLOWING
SUCH BUSINESS COMBINATION, (1) ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND
ENTITIES WHO WERE THE BENEFICIAL OWNERS, RESPECTIVELY, OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES IMMEDIATELY PRIOR
TO SUCH BUSINESS COMBINATION WILL BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE
THAN 70% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK AND THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE
GENERALLY IN THE ELECTION OF DIRECTORS, AS THE CASE MAY BE, OF THE CORPORATION
RESULTING FROM SUCH BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A
CORPORATION WHICH AS A RESULT OF SUCH TRANSACTION WILL OWN THE COMPANY THROUGH
ONE OR MORE SUBSIDIARIES) IN SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR
OWNERSHIP, IMMEDIATELY PRIOR TO SUCH BUSINESS COMBINATION OF THE OUTSTANDING
COMPANY COMMON STOCK AND OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE
MAY BE, (2) NO PERSON (EXCLUDING ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF
THE COMPANY OR SUCH CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION) WILL
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, 15% OR MORE OF, RESPECTIVELY, THE THEN
OUTSTANDING SHARES OF COMMON STOCK OF THE CORPORATION RESULTING FROM SUCH
BUSINESS COMBINATION OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED
PRIOR TO THE BUSINESS COMBINATION, AND (3) AT LEAST A MAJORITY OF THE MEMBERS OF
THE BOARD OF DIRECTORS OF THE CORPORATION RESULTING FROM SUCH BUSINESS
COMBINATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING FOR SUCH
BUSINESS COMBINATION OR WERE ELECTED, APPOINTED OR NOMINATED BY THE BOARD; OR

 

(IV)                              THE CLOSING OF (1) A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY OR, (2) THE SALE OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OTHER THAN TO A CORPORATION,
WITH RESPECT TO WHICH FOLLOWING SUCH SALE OR OTHER DISPOSITION, (A) MORE THAN
70% OF, RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF SUCH
CORPORATION AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING
SECURITIES OF SUCH CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS IS THEN BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ALL OR
SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL
OWNERS, RESPECTIVELY, OF THE OUTSTANDING COMPANY COMMON STOCK AND OUTSTANDING
COMPANY VOTING SECURITIES IMMEDIATELY PRIOR TO SUCH SALE OR OTHER DISPOSITION IN
SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
SALE OR OTHER DISPOSITION, OF THE OUTSTANDING COMPANY COMMON STOCK AND
OUTSTANDING COMPANY VOTING SECURITIES, AS THE CASE MAY BE, (B) LESS THAN 15% OF,
RESPECTIVELY, THE THEN OUTSTANDING SHARES OF COMMON STOCK OF SUCH CORPORATION
AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF SUCH
CORPORATION ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS WILL BE
BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY ANY PERSON (EXCLUDING ANY
EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) OF THE COMPANY OR SUCH CORPORATION),
EXCEPT TO THE EXTENT THAT SUCH PERSON OWNED 15% OR MORE OF THE OUTSTANDING
COMPANY COMMON STOCK OR OUTSTANDING COMPANY VOTING SECURITIES PRIOR TO THE SALE
OR DISPOSITION, AND (C) AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD OF
DIRECTORS OF SUCH

 

6

--------------------------------------------------------------------------------


 

CORPORATION WERE MEMBERS OF THE INCUMBENT BOARD AT THE TIME OF THE EXECUTION OF
THE INITIAL AGREEMENT, OR OF THE ACTION OF THE BOARD, PROVIDING FOR SUCH SALE OR
OTHER DISPOSITION OF ASSETS OF THE COMPANY OR WERE ELECTED, APPOINTED OR
NOMINATED BY THE BOARD.

 

5.3                                 Unforeseeable Emergency. Any Participant,
who the Committee determines has experienced (or would experience, if a
withdrawal were not permitted) an Unforeseeable Emergency, shall be entitled to
withdraw such amount from his or her Accounts as is needed to satisfy the
emergency need plus an amount necessary to pay taxes reasonably anticipated as a
result of the distribution. A Participant shall be required to submit a written
request for such a withdrawal, together with such supporting documentation as
the Committee may require, to the Committee for review and approval. Such
request may specify the Account(s) from which the Participant wishes to make the
withdrawal. If the request fails to do so, or if the balances in the specified
Account(s) are insufficient to cover such withdrawal, then any amounts for which
no designation has been made (or which are in excess of the designated balances)
shall be withdrawn from the Participant’s Accounts, from oldest to newest, until
the withdrawal amount is satisfied. Upon the approval of a Participant’s request
for such a withdrawal, the Participant’s deferrals under the Plan shall be
suspended and the Participant shall be precluded from making further deferrals
under the Plan until the first day of the following calendar year. A
distribution under this Section 5.3 shall occur as soon as administratively
practicable after the Committee approves the Participant’s request.
Notwithstanding the foregoing, distribution under this Section 5.3 may not be
made to the extent that the hardship is or may be relieved through reimbursement
or compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation would not itself cause severe financial
hardship) or by cessation of deferrals under the Plan.

 

5.4                                 Payment of Benefits Following Death.

 


(A)                                  UPON THE DEATH OF A PARTICIPANT, ANY
UNDISTRIBUTED BALANCES IN THE PARTICIPANT’S ACCOUNTS SHALL BE DISTRIBUTED OR
COMMENCE TO BE DISTRIBUTED TO THE PARTICIPANT’S BENEFICIARY(IES) AS SOON AS
ADMINISTRATIVELY PRACTICABLE IN THE FORM SPECIFIED BY THE PARTICIPANT. A
PARTICIPANT SHALL DESIGNATE A BENEFICIARY(IES) AND THE FORM(S) IN WHICH HIS OR
HER UNDISTRIBUTED ACCOUNT BALANCES SHALL BE DISTRIBUTED TO SUCH BENEFICIARY(IES)
ON SUCH FORM (FILED WITH THE COMPANY) AS THE ADMINISTRATOR SHALL PRESCRIBE. THE
PARTICIPANT MAY CHANGE A BENEFICIARY DESIGNATION AT ANY TIME BY FILING A NEW
BENEFICIARY DESIGNATION WITH THE COMPANY. ANY SUCH CHANGE SHALL BE EFFECTIVE
ONLY IF THE PARTICIPANT IS ALIVE AT THE TIME THE COMPANY RECEIVES SUCH CHANGE.
THE MOST RECENT BENEFICIARY DESIGNATION ON FILE WITH THE COMPANY SHALL BE
CONTROLLING.


 


(B)                                 THE FORMS OF DISTRIBUTION THAT MAY BE
DESIGNATED BY A PARTICIPANT PURSUANT TO THIS SECTION 5.4 ARE AS FOLLOWS:


 

(I)                                     FOR ANY ACCOUNTS WITH RESPECT TO WHICH
DISTRIBUTIONS HAVE COMMENCED PRIOR TO THE PARTICIPANT’S DEATH, THE PARTICIPANT
MAY SPECIFY EITHER THAT THE FORM(S) IN WHICH SUCH ACCOUNTS ARE BEING DISTRIBUTED
TO HIM OR HER AT THE TIME OF DEATH SHALL CONTINUE WITH RESPECT TO HIS OR HER
BENEFICIARY(IES) OR THAT ANY UNDISTRIBUTED ACCOUNT BALANCES SHALL BE ACCELERATED
AND DISTRIBUTED TO SUCH BENEFICIARY(IES) IN A LUMP SUM.

 

(II)                                  FOR ANY ACCOUNTS WITH RESPECT TO WHICH
DISTRIBUTIONS HAVE NOT COMMENCED PRIOR TO THE PARTICIPANT’S DEATH, THE
PARTICIPANT MAY SPECIFY THAT THE BALANCES IN SUCH ACCOUNTS SHALL BE DISTRIBUTED
EITHER IN A LUMP SUM, IN SUBSTANTIALLY EQUAL ANNUAL INSTALLMENTS OVER A PERIOD
NOT TO EXCEED FIVE YEARS OR IN SUCH OTHER FORM OF DISTRIBUTION AS THE
ADMINISTRATOR MAY APPROVE.

 

7

--------------------------------------------------------------------------------


 

If a Participant fails to specify in his or her Beneficiary designation the
form(s) in which his or her undistributed Account balances are to be distributed
upon his or her death, then such Account balances shall be distributed to the
Participant’s Beneficiary(ies) in a lump sum.

 

5.5                                 Distribution in Event of Taxation.
Notwithstanding any provision in the Plan to the contrary, if the Internal
Revenue Service or a court determines that any amounts credited to a
Participant’s Accounts under the Plan are currently taxable under the Code, the
Committee may, in its discretion, cause such taxable amounts to be distributed
to the Participant during the year in which such amounts are taxable or during
any subsequent year.

 


ARTICLE VI


 


ADMINISTRATION


 

6.1                                 Plan Administration.

 


(A)                                  THE ADMINISTRATOR SHALL HAVE AND EXERCISE
ALL DISCRETIONARY AND OTHER AUTHORITY TO CONTROL AND MANAGE THE OPERATION AND
ADMINISTRATION OF THE PLAN, EXCEPT SUCH AUTHORITY AS IS SPECIFICALLY ALLOCATED
OTHERWISE BY OR UNDER THE TERMS HEREOF, AND SHALL HAVE THE POWER TO TAKE ANY
ACTION NECESSARY OR APPROPRIATE TO CARRY OUT SUCH RESPONSIBILITIES. WITHOUT
LIMITING THE FOREGOING, AND IN ADDITION TO THE AUTHORITY AND DUTIES SPECIFIED
ELSEWHERE HEREIN, THE ADMINISTRATOR SHALL HAVE THE DISCRETIONARY AUTHORITY TO
CONSTRUE, INTERPRET AND APPLY THE TERMS AND PROVISIONS OF THE PLAN; TO PRESCRIBE
SUCH RULES AND REGULATIONS, AND ISSUE SUCH DIRECTIVES, AS IT DEEMS NECESSARY OR
APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN; AND TO MAKE ALL OTHER
DETERMINATIONS AND DECISIONS AS IT DEEMS NECESSARY OR APPROPRIATE FOR THE
ADMINISTRATION OF THE PLAN. THE ADMINISTRATOR MAY CORRECT ANY DEFECT OR SUPPLY
ANY OMISSION OR RECONCILE ANY INCONSISTENCY IN THE PLAN IN THE MANNER AND TO THE
EXTENT IT DEEMS EXPEDIENT. DECISIONS OF THE ADMINISTRATOR SHALL BE FINAL AND
BINDING UPON THE PARTICIPANTS, AND THEIR LEGAL REPRESENTATIVES AND
BENEFICIARIES.


 


(B)                                 NO DIRECTOR MAY DECIDE, DETERMINE OR ACT ON
ANY MATTER THAT AFFECTS THE DISTRIBUTION, NATURE OR METHOD OF SETTLEMENT OF
SOLELY HIS OR HER ACCOUNTS UNDER THE PLAN, EXCEPT IN EXERCISING AN ELECTION
AVAILABLE TO THAT DIRECTOR IN HIS OR HER CAPACITY AS A PARTICIPANT.


 

6.2                                 Claims Procedure. A Participant or
Beneficiary, as applicable, shall file any claim for payments under the Plan
with the Administrator, which shall consider such claim and notify the claimant
of its decision with respect thereto within ninety (90) days (or within such
longer period, not to exceed one hundred eighty (180) days, as the Administrator
determines is necessary to review the claim; provided that the Administrator
notifies the claimant of the extension within the original ninety (90) day
period). If the claim is denied, in whole or in part, the claimant may appeal
such denial to the Committee, provided he or she does so within sixty (60) days
of receiving the Administrator’s determination. The Committee shall consider the
appeal and notify the claimant of its decision with respect thereto within sixty
(60) days (or within such longer period, not to exceed one hundred twenty (120)
days, as the Committee determines is necessary to review the appeal; provided
that the Committee notifies the claimant of the extension within the original
sixty (60) day period). The Committee’s decision upon any appeal shall be final
and binding on all parties.

 

6.3                                 Expenses. All expenses and costs incurred in
connection with the administration and operation of the Plan shall be borne by
the Company.

 

8

--------------------------------------------------------------------------------


 


ARTICLE VII


 


AMENDMENT, MODIFICATION AND TERMINATION


 

This Plan may be amended, modified or terminated at any time by the Committee;
provided, however, that no such amendment, modification or termination
may adversely affect the rights of any Participant, without his or her consent,
to any benefit under the Plan to which he or she was entitled prior to the
effective date (or, if later, the adoption date) of such amendment, modification
or termination. Notwithstanding the foregoing, the Plan may be amended or
modified in any manner necessary to comply with the provisions of the Internal
Revenue Code, as such provisions may be modified on or after May 19, 2004. In
the event of the termination of this Plan pursuant to this ARTICLE VII, a
Participant’s Accounts shall be distributed to the Participant pursuant to
ARTICLE V above.

 


ARTICLE VIII


 


MISCELLANEOUS


 

8.1                                 Unfunded Plan. The Plan shall be unfunded
and all benefits under the Plan shall be paid solely from the Company’s general
assets. The Plan constitutes a mere promise by the Company to make benefit
payments in the future. No Participant or Beneficiary shall have any preferred
claim to the amounts credited to a Participant’s Accounts or to any assets of
the Company on account of a Participant’s participation in the Plan prior to the
time such amounts are actually paid to the Participant or Beneficiary, and then
only to the extent of any such payment. Participants and Beneficiaries shall
have the status of general unsecured creditors of the Company.

 

8.2                                 Withholding for Taxes and Other Deductions.
The Company shall have the right to deduct from any deferral to be made or any
distribution or withdrawal to be paid under the Plan any applicable taxes that
it is required by law to withhold and any amounts owed by the Participant to the
Company.

 

8.3                                 No Right to Directorship. Nothing contained
in the Plan or in any Deferral Agreement executed by a Participant in connection
herewith shall be construed to (a) confer upon any Director any right to
continue as a Director, (b) restrict in any way the Company’s right to terminate
or change the terms or conditions of any Director’s directorship at any time, or
(c) confer upon any Director or any other person any claim or right to any
distribution under the Plan except in accordance with its terms.

 

8.4                                 No Rights as a Stockholder. A Participant
shall have no voting or any other rights as a stockholder of the Company with
respect to the Deferred Compensation Units. Upon payment of the Deferred
Compensation Units and the transfer of shares of Common Stock to the
Participant, the Participant shall have all of the rights of a stockholder of
the Company. The Participant’s right to receive Common Stock under this
Agreement shall be no greater than the right of any unsecured general creditor
of the Company.

 

8.5                                 Alienation Prohibited. Neither the
Participant nor any Beneficiary shall have any right or ability to alienate,
sell, transfer, assign, pledge or encumber, either voluntarily or involuntarily,
any amount due or expected to become due under the Plan. Nor shall any such
amounts be subject to garnishment, execution, levy or other seizure by any
creditor of a Participant or Beneficiary.

 

8.6                                 General Limitation of Liability. Neither the
Company, the Board, the Committee, the Administrator nor any other person shall
be liable, either jointly or severally, for any act or failure to act or for
anything whatsoever in connection with the Plan, or the administration thereof,
except, and only to

 

9

--------------------------------------------------------------------------------


 

the extent of, liability imposed because of willful misconduct, gross negligence
or bad faith. All benefit payments shall be made solely from the Company’s
general assets.

 

8.7                                 Applicable Law. The Plan shall be construed
and its validity determined in accordance with the laws of the State of Delaware
to the extent such laws are not preempted by federal law.

 

8.8                                 Successors and Assigns. The terms and
conditions of the Plan, as amended and in effect from time to time, shall be
binding upon the Company’s successors and assigns, including without limitation
any entity into which the Company may be merged or with which the Company may be
consolidated.

 

Dated:  May 19, 2004.

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

/s/ F. H. Merelli

 

 

Name:

F. H. Merelli

 

Title:

Chief Executive Officer and President

 

10

--------------------------------------------------------------------------------